          Case 1:21-mc-00425-JPO Document 26 Filed 06/11/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK




 In re SEARCH WARRANTS EXECUTED                           Case No. 21-MC-425 (JPO)
 ON APRIL 28, 2021




                                   NOTICE OF APPEAL

         Victoria Toensing, through counsel, hereby appeals to the U.S. Court of Appeals for

the Second Circuit from each and every part of the Decision and Order of the U.S. District

Court for the Southern District of New York (Oetken, J.), entered on May 28, 2021 (ECF No.

20), denying Ms. Toensing’s requests for injunctive relief. See 28 U.S.C. § 1292(a)(1).

Dated:         June 11, 2021

                                           Respectfully submitted,

                                           BROWN RUDNICK LLP

                                           By: /s/ Michael J. Bowe
                                               Michael J. Bowe
                                               E. Patrick Gilman
                                               Seven Times Square
                                               New York, NY 10036
                                               Tel: (212) 209-4905
                                               Fax: (212) 938-2902
                                               Email: mbowe@brownrudnick.com
                                               Email: pgilman@brownrudnick.com

                                                  Counsel for Victoria Toensing




                                              1
          Case 1:21-mc-00425-JPO Document 26 Filed 06/11/21 Page 2 of 2




                                  CERTIFICATE OF SERVICE

         I, Michael J. Bowe, hereby certify that on June 11, 2021, I electronically filed the

foregoing document with the Clerk using this Court’s CM/ECF system, which will automatically

serve a Notice of Electronic Filing to the attorneys of record at their email addresses on file with

the Court.

Dated:          June 11, 2021


                                                               /s/ Michael J. Bowe
                                                                   Michael J. Bowe




                                                  2
